Case 1:18-cr-00391-KB.] Document 23 Filed 12/28/18 Page 1 of 1

U v

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : CRIMINAL NO.

v.

: VIOLATIONS;

CHRISTOPHER MICHAEL DOWNS, :
Defendant : 18 U.S.C. § 2252(a)(2)

~ (Distribution of Child Pornography)

INFORMATION
The United States Attomey charges that:
COUNT ONE
Between on or about July 6 and Ju|y 20, 2018, in the District of Columbia and elsewhere,
the defendant, CHRISTOPHER MICHAEL DOWNS, did knowingly distribute any visual
depiction, using any means and facility of interstate and foreign commerce, and that such visual
depiction has been shipped and transported in and affecting interstate and foreign commerce, by
any means including by computer; and the production of such visual depiction involved the use of
a minor engaging in sexually explicit conduct and such visual depiction is of such conduct.
(Distribution of Child Pornography, in violation of Title 18, United States Code, Section
2252(a)(2))
JESSIE K. LIU
United States Attomey
__/s/
ANDREA LYNN HERTZFELD
Assistant United States Attomey, DC Bar No. 494059
U.S. Attorney’s Off`lce
555 4th Street, N.W., Room 10-1 12
Washington, D.C. 20530

202-252-7808
Andrea. Hertzfeld@usdoj.gov

